NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           MIKE JOSEPH B. BABSA-AY,
               Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7036
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2629, Judge Donald L. Ivers.
                ______________________

              Decided: November 8, 2013
               ______________________

    MIKE JOSEPH B. BABSA-AY, Baquio City, Philippines,
pro se.

     NICHOLAS JABBOUR, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and KIRK T. MANHARDT, Assistant Director. Of coun-
sel on the brief were MICHAEL J. TIMINSKI, Deputy
Assistant General Counsel and SAVANNAH CONNALLY,
2                                       BABSA-AY   v. SHINSEKI



Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                  ______________________

    Before WALLACH, LINN, and TARANTO, Circuit Judges.
PER CURIAM.
    Mike Joseph B. Babsa-ay appeals from a U.S. Court of
Appeals for Veterans Claims (“Veterans Court”) decision
denying him entitlement to death benefits. Because
determining whether Mr. Babsa-ay was a “legally adopted
child” of a veteran involves factual inquiries or applica-
tion of law to facts, this court dismisses Mr. Babsa-ay’s
appeal for lack of jurisdiction.
                       BACKGROUND
    Jeronimo Babsa-ay (“veteran”) served on active duty
from December 1972 to May 1980. In April 1978, the
veteran adopted Mr. Babsa-ay, the veteran’s nephew,
under Philippine law, when he was four years old. Sub-
sequently, in May 1980, the veteran passed away.
     Mr. Babsa-ay filed a claim with the Department of
Veterans’ Affairs (“VA”) for death benefits in November
2008. The VA regional office (“RO”) denied the claim later
that month. On appeal, the Board held that Mr. Babsa-ay
did not qualify as an adopted child to be eligible to receive
VA death benefits. In particular, the Board found that
Mr. Babsa-ay was residing with his natural mother, the
veteran’s sister, prior to the veteran’s death and did not
reside with the veteran for at least a year prior to the
veteran’s death, rendering him ineligible for death bene-
fits. Mr. Babsa-ay appealed the Board’s decision to the
Veterans Court.
    The Veterans Court affirmed the Board’s decision.
Babsa-ay v. Shinseki, No. 11-2629 (Vet. App. Sept. 14,
2012). It held that Mr. Babsa-ay failed to meet the defini-
tion of a “legally adopted child” for purposes of VA death
BABSA-AY   v. SHINSEKI                                      3



benefits pursuant to 38 U.S.C. § 101(4)(B). Mr. Babsa-ay
appeals that decision to this court.
                         DISCUSSION
    Congress has limited the scope of this court’s review
of Veterans Court’s decisions. See Deloach v. Shinseki,
704 F.3d 1370, 1378 (Fed. Cir. 2013); 38 U.S.C. § 7292.
This Court has jurisdiction to review the validity of a
decision of the Veterans Court “on a rule of law” or the
validity “of any statute or regulation . . . or any interpre-
tation thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” 38 U.S.C. § 7292(a). Otherwise,
absent a constitutional issue, we may not review chal-
lenges to factual determinations or to the application of a
law or regulation to facts. Id. § 7292(d)(2).
    In this case, the Veterans Court applied 38 U.S.C.
§ 101(4)(B)(i), which imposes requirements for benefits-
eligibility of a “legally adopted child” where the adoption
occurs “under the laws of any jurisdiction other than a
State.” 38 U.S.C. § 101(4)(B)(i). Such a child, according
to the statute,
    shall not be considered to be a legally adopted
    child of a veteran during the lifetime of such vet-
    eran . . . unless such person—(I) was less than
    eighteen years of age at the time of adoption; (II)
    is receiving one-half or more of such person’s an-
    nual support from such veteran; (III) is not in the
    custody of such person’s natural parent, unless
    such natural parent is such veteran’s spouse; and
    (IV) is residing with such veteran . . . except for
    periods during which such person is residing
    apart from such veteran . . . for purposes of full-
    time attendance at an educational institution . . . .
Id. The Veterans Court applied these criteria to the facts
of this case.
4                                       BABSA-AY   v. SHINSEKI



    Specifically, the Veterans Court affirmed the Board’s
findings that Mr. Babsa-ay was adopted during the life-
time of the veteran (and not at the time of the veteran’s
death), and lived with his natural mother (the veteran’s
sister) as opposed to living with the veteran for the year
preceding the veteran’s death. In addition, the Veterans
Court found that though Mr. Babsa-ay was in kindergar-
ten at the time of the veteran’s death, there was no indi-
cation that Mr. Babsa-ay lived apart from the veteran for
the purpose of full-time kindergarten attendance.
    Applying       these   factual    determinations       to
§ 101(4)(B)(i), the Veterans Court held that because Mr.
Babsa-ay did not meet the definition of a “legally adopted
child,” he was not eligible to receive VA death benefits.
Mr. Babsa-ay’s appeal thus generally asks this court to
review the application of § 101(4)(B)(i) to the facts of this
case and to review factual findings relevant to his status
as a “legally adopted child.” This court has no jurisdiction
to do so in this case.
    For example, Mr. Babsa-ay argues that the Veterans
Court should have applied § 101(4)(B)(ii) and not §
101(4)(B)(i). Section 101(4)(B)(ii) applies to a person who
is “considered to have been a legally adopted child of a
veteran as of the date of such veteran’s death and thereaf-
ter,” whereas § 101(4)(B)(i) applies to those persons
adopted during a veteran’s lifetime pursuant to foreign
law. Such an inquiry requires second-guessing the Veter-
ans Court’s underlying finding that Mr. Babsa-ay was
adopted during the veteran’s lifetime. We have no juris-
diction to review that factual determination.
    In addition, to the extent Mr. Babsa-ay asserts consti-
tutional issues, those claims are constitutional in name
only. See Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir.
1999) (holding that, “[t]o the extent that [petitioner] has
simply put a ‘due process’ label on his contention that he
should have prevailed on his . . . claim, his claim is consti-
BABSA-AY   v. SHINSEKI                                    5



tutional in name only”). The remaining arguments like-
wise fall outside this court’s limited jurisdiction, includ-
ing, for some, because they are raised for the first time on
appeal. See Forshey v. Principi, 284 F.3d 1335, 1351 (Fed.
Cir. 2002) (en banc) (holding that this court generally
does not decide issues not raised below in appeals of
Veterans Court decisions).
                         CONCLUSION
    For the foregoing reasons, this case is dismissed for
lack of jurisdiction.
                         DISMISSED
   No costs.